DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1, 3, 4, 6, 7, 8, 9, 10, 11, 12, 14, 15, 16, 17, 18, and 19 have been amended. Claims 2, 5, and 13 have been canceled. Claims 1, 3, 4, 6, 7, 8, 9, 10, 11, 12, 14, 15, 16, 17, 18, and 19 are rejected and pending in the application. This action is Final. 
Claim Objection 
Claim 14 is objected to because of the following informalities:  
Claim 14 is dependent upon canceled claim 13. 

Response to Arguments
Applicant Argues: 
However, nowhere does Chavan disclose or suggest reordering data vectors which correspond to columns of a database table, such that a forward pass is used to sort, based on frequency of occurrence of values or value IDs, each of the data vectors and then on a backward pass sorts, based on value rather than frequency of occurrence, a plurality of rest ranges in those data vectors. Nor does Chavan determine for each data vector a prefix part and a non-prefix part that enables generation of a min-max index for only the non-prefix part, rather than the prefix part.



Examiner Responds:
Applicant's 35 USC § 103 arguments with respect to claims 1, 3, 4, 6, 7, 8, 9, 10, 11, 12, 14, 15, 16, 17, 18, and 19 have been considered but are moot in view of the new ground(s) of rejection. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 12, 16, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chavan et al. (U.S. Patent Application Publication 2017/0116242) in view of Boissier et al. (Non Patent Application Publication “Improving Tuple Reconstruction for Tiered Column Stores: A Workload-Aware Ansatz Based on Table Reordering”, 2017) and further in view of Lemke et al. U.S. Patent Publication (2013/0166566; hereinafter: Lemke) 

Regarding claim 1, Chavan et al. discloses a method comprising:
encoding (after a dictionary is used to encode a first column vector in a first IMCU, the same dictionary is used to encode a second column vector in a second IMCU, Chavan et al. [0031]), by a database management system (embodiments of the present invention are used in the context of database management systems (DBMSs), Chavan et al. [0035]), data to generate a plurality of data vectors including a first data vector for the first column and a second data vector for the second column  (the same dictionary may then be used to encode additional column vectors, Chavan et al. [0032]), the database management system performing the encoding by using a dictionary (dictionary 106a is illustrated as having two columns, a code column and a state column, Chavan et al. [0043]); and
(the entries in the dictionary are in sort order to facilitate binary searching when performing value-to-code look-ups … if, during the encoding of the second column vector, values are encountered for which the dictionary does not already have codes, then a "sort-order-boundary" is established after the last entry in the dictionary, and entries for the newly encountered values are added to the dictionary after the sort-order-boundary … to facilitate value-to-code look-ups, the new entries are also sorted relative to each other, Chavan et al. [0031]), by the database management system (embodiments of the present invention are used in the context of database management systems (DBMSs), Chavan et al. [0035]), 

Chavan does not appear to explicitly disclose the plurality of data vectors to enable data compression, the reordering including a forward pass that sorts, based on frequency of occurrence, each of the plurality of data vectors and a backward pass sorts, based on value rather that the frequency of occurrence, a plurality of rest ranges in each of the plurality of data vectors 
	determining, by the database management system and for each data vector of the plurality of data vectors, a prefix part and a non-prefix part; and 
	generating, by the database management system, a min-max index for the non-prefix part, rather than the prefix part, to enable queries of each data vector associated with the table. 

However, Boissier discloses the plurality of data vectors to enable data compression, the reordering including a forward pass that sorts, based on frequency of occurrence, each of the plurality of data vectors and a backward pass sorts (1.3 Table Reordering, “use heuristics to find a sorting
order that both balances data compression and query performance [10]. A different approach called database cracking has been presented by Halim et al. [6]. Here, the database iteratively reorders the table to increasingly adjust to the current workload, improving query run times over time…etc.”), based on value rather that the frequency of occurrence, a plurality of rest ranges in each of the plurality of data vectors (3.3. Heuristics, “The first heuristic we are going to discuss is called Fulls First. The idea is quite simple. Starting the placement from the top of the table, we iteratively place the block that has the 

	The combination of Chavan and Boissier do not appear to explicitly disclose 
determining, by the database management system and for each data vector of the plurality of data vectors, a prefix part and a non-prefix part; and 
	generating, by the database management system, a min-max index for the non-prefix part, rather than the prefix part, to enable queries of each data vector associated with the table. 

However, Lemke discloses determining, by the database management system and for each data vector of the plurality of data vectors, a prefix part and a non-prefix part (paragraph[0026]-paragraph[0027], “the values in a column are stored in a specific order in a dictionary and then only bit-compressed links (index vectors) are saved….etc.”); and 
generating, by the database management system, a min-max index for the non-prefix part, rather than the prefix part, to enable queries of each data vector associated with the table (paragraph[0027], “If there is a prefix, the prefix offset op specifies the first row in which the value differs to the prefix value vp. All remaining values that are different to vf are stored in a bit-compressed index vector Inf 114…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Chavan with the teachings of Boissier and Lemke to create indexes which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Chavan with the teachings of Boissier and Lemke to provide ad-hoc and real-time data analyses by users in parallel by quickly processing queries (Lemke: paragraph[0002]). 

Regarding claims 12 and 18, Chavan et al. discloses a database management system comprising:
a programmable processor (hardware processors, Chavan et al. [0214]); and
a machine-readable medium storing instructions that, when executed by the processor (programmed to perform the techniques pursuant to program instructions in firmware, memory, other storage, or a combination, Chavan et al. [0214]), cause the at least one programmable processor to perform at least some of operations comprising:
encoding (after a dictionary is used to encode a first column vector in a first IMCU, the same dictionary is used to encode a second column vector in a second IMCU, Chavan et al. [0031]) a plurality of columns or rows of data of at least a first column and a second column of a table to generate a plurality of data vectors including a first data vector for the first column and a second data vector for the second column (the same dictionary may then be used to encode additional column vectors, Chavan et al. [0032]), the encoding being performed by using a dictionary (dictionary 106a is illustrated as having two columns, a code column and a state column, Chavan et al. [0043]); and

Chavan does not appear to explicitly disclose adaptively reordering the plurality of data vectors to enable data compression, the reordering including a forward pass that sorts, based on frequency of occurrence, each of the plurality of data vectors and a backward pass sorts, based on value rather than frequency of occurrence, a plurality of rest ranges in each the plurality of data vectors;
determining, by the database management system and for each data vector of the plurality of data vectors, a prefix part and a non-prefix part; and 
generating, by the database management system, a min-max index for the non-prefix part, rather than the prefix part, to enable queries of each data vector associated with the table. 

However, Boissier discloses adaptively reordering the plurality of data vectors to enable data compression, the reordering including a forward pass that sorts, based on frequency of occurrence, each of the plurality of data vectors and a backward pass sorts(1.3 Table Reordering, “use heuristics to find a sorting
order that both balances data compression and query performance [10]. A different approach called database cracking has been presented by Halim et al. [6]. Here, the database iteratively reorders the table to increasingly adjust to the current workload, improving query run times over time…etc.”), based on value rather than frequency of occurrence, a plurality of rest ranges in each the plurality of data vectors(3.3. Heuristics, “The first heuristic we are going to discuss is called Fulls First. The idea is quite simple. Starting the placement from the top of the table, we iteratively place the block that has the most ones in the bit vector. If we have found multiple blocks with the same number of ones, we decide on the block with the highest length value…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Chavan with the teachings of Boissier to provide the reordering system which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Chavan with the teachings of Boissier to improve memory consumption of main memory-resident databases by evicting infrequently accessed data to secondary storage layers can significantly reduce the TCO (Boissier: Abstract). 

The combination of Chavan and Boissier do not appear to explicitly disclose determining, by the database management system and for each data vector of the plurality of data vectors, a prefix part and a non-prefix part; and 
generating, by the database management system, a min-max index for the non-prefix part, rather than the prefix part, to enable queries of each data vector associated with the table. 

However, Lemke discloses determining, by the database management system and for each data vector of the plurality of data vectors, a prefix part and a non-prefix part(paragraph[0026]-paragraph[0027], “the values in a column are stored in a specific order in a dictionary and then only bit-compressed links (index vectors) are saved….etc.”); and 
generating, by the database management system, a min-max index for the non-prefix part, rather than the prefix part, to enable queries of each data vector associated with the table (paragraph[0027], “If there is a prefix, the prefix offset op specifies the first row in which the value differs to the prefix value vp. All remaining values that are different to vf are stored in a bit-compressed index vector Inf 114…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Chavan with the teachings of Boissier and Lemke to create indexes which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Chavan with the teachings of Boissier and Lemke to provide ad-hoc and real-time data analyses by users in parallel by quickly processing queries (Lemke: paragraph[0002]). 

Regarding claims 16 and 19, Chavan et al., Boissier, and Lemke discloses all the features with respect to claim 18 as outlined above.  Further, Lemke teaches concatenating, for a first data vector of the first column, a first rest range and a second rest range, in response to a quantity of distinct values the first data vector and the second data vector being less than a threshold (paragraph[0040], “If it does exist, this optional index can be used to determine the blocks to be considered. The start and end row numbers can be read from Is for each block and the corresponding range can be inserted in the results…etc.”). 


Regarding claim 20, Chavan et al., Boissier, and Lemke discloses all the features with respect to claim 18 as outlined above.  Further, Lemke teaches that the adaptive reordering comprises:
moving-up, during the forward pass of the adaptive reordering, a most frequently occurring value in at least one of  the plurality of data vectors in the database (paragraph[0005], “determining a block number for a target block of the plurality of blocks, which includes checking whether or not a specified row number is located in the prefix; and returning a prefix value of the prefix if the specified row number is located in the prefix, returning the most frequently occurring value if a corresponding bit in the bit vector in the specified row number is not located in the prefix…etc.”);

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chavan et al. (U.S. Patent Application Publication 2017/0116242) in view of Boissier et al. (Non Patent Application Publication “Improving Tuple Reconstruction for Tiered Column Stores: A Workload-Aware Ansatz Based on Table Reordering”, 2017) and further in view of Lemke et al. U.S. Patent Publication (2013/0166566; hereinafter: Lemke) and further in view of Raman et al. (U.S. Patent Application Publication 2015/0363456).

Regarding claim 3, the combination of Chavan et al., Boissier, and Lemke discloses all the features with respect to claim 1 as outlined above.  Chavan also teaches that the method further comprises:
Storing, for each data vector of the plurality of data vectors (encoded column vector 104 only encodes values of the "state" column for the first seven rows 212 of table 100 … the next seven rows 214 are encoded in another encoded column vector 206 which is stored in a different IMCU 204, Chavan et al. [0047]; this indicates that separate storage is available), 
Chavan does not appear to explicitly disclose a value of the prefix part and a length of the prefix part. 
However, Raman discloses a value of the prefix part and length of the prefix part (the code sizes in the dictionary are the number of bits that are required to encode the values, and are not rounded up to the nearest byte or machine word size, Raman et al. [0019]; the code sizes is the “length of the prefix part” because it determines how many bits were needed to perform the prefix coding, hence the “length” of the “string” of bits).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the storage technique by Chavan et al., Boisser, and Lemke with the prefix coding taught by Raman et al. because Chavan et al. [0047] offers a separate storage scheme for certain rows of a column and can be modified as a storage for storing prefix values as a result of the prefix coding taught by Raman et al. [0017] which produces both the value of the prefix part (see Raman et al. [0018] and explanation above) and the length of the prefix part (see Raman et al. [0019] and explanation above).


Claims 4, 6-11, 14, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chavan et al. (U.S. Patent Application Publication 2017/0116242) in view of Boissier et al. (Non Patent Application Publication “Improving Tuple Reconstruction for Tiered Column Stores: A Workload-Aware Ansatz Based on Table Reordering”, 2017) and further in view of Lemke et al. U.S. Patent Publication (2013/0166566; hereinafter: Lemke) in view of Faerber et al. (U.S. Patent Application Publication 2008/0294676).

Regarding claim 4, Chavan et al., Boissier, and Lemke discloses all the features with respect to claim 1 as outlined above.  Further, Chavan et al. teaches that the adaptive reordering comprises:
sorting, by the database management system, a plurality of rest ranges within the plurality of data vectors by value but do not appear to explicitly disclose sort based on the value comprises grouping close value identifier together.

Faerber et al. teaches sorting, by the database management system, a plurality of rest ranges within the plurality of data vectors by value but do not appear to explicitly disclose sort based on the value comprises grouping close value identifier together (the data in the table 600 may be dictionary-based compression values … the data in the table 600 may be a result of a sorting the data to group most-frequently occurring values in preparation of a vector-based compression technique, Faerber et al. [0068]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device taught by Chavan et al., Boissier, and Lemke with the features taught by Faeber et al. as the technique of grouping closely related vector values would further shorten the length of the overall vector, enhancing the efficiency of compression.

Regarding claims 6 and 14, Chavan et al., Boissier, and Lemke discloses all the features with respect to claim 1 as outlined above but do not appear to explicitly disclose moving-up, by the database management system and during the forward pass of the adaptive reordering a most frequently occurring value in at least one of the plurality of data vectors. 

Faerber et al. teaches that the adaptive reordering comprises:
moving-up, by the database management system and during the forward pass of the adaptive reordering a most frequently occurring value in at least one of the plurality of data vectors (the second series of block diagrams of Fig. 4B involves sorting a column of data to assist in generating an amount representing a number of occurrences of a frequently occurring value, Faerber et al. [0051]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device taught by Chavan et al., Boissier, and Lemke with the features taught by Faeber et al. as the technique of sorting by frequency will push all the higher vector values to the top of the sorting list, making it easier to sort newly generated vectors with smaller values.

Regarding claim 7, the combination of Chavan et al., Boissier, Lemke, and Faerber et al., hereinafter Chavan-Boissier-Lemke-Faerber, discloses all the features with respect to claim 1 as outlined above.  Further, Chavan-Boissier-Lemke-Faerber also teaches that the backward pass sorts based on the value by sorting each rest range in each data vector of the plurality of data vectors by grouping close value identifiers together (the data in the table 600 may be dictionary-based compression values … the data in the table 600 may be a result of a sorting the data to group most-frequently occurring values in preparation of a vector-based compression technique, Faerber et al. [0068]).

Regarding claim 8, Chavan et al., Boissier, Lemke, and Faerber et al. discloses all the features with respect to claim 7 as outlined above. Chavan-Boissier-Lemke-Faerber also teaches wherein each rest range of the plurality of rest ranges is prevented from being split during the sorting by value (each time the dictionary is used to encode a column vector that contains any values for which the dictionary does not already have entries, a new sort order boundary is added to the dictionary, and new entries for those values are appended to the dictionary after the new sort order boundary, Chavan et al. [0053]; since they are appended to the end, they are not split because the rest of the list is sorted).

Regarding claim 9, Chavan et al., Boissier, and Lemke discloses all the features with respect to claim 1 as outlined above.  However, Chavan et al. fails to teach concatenation and thus fails to teach the limitation of concatenating, for a first data vector of the first column a first rest range and a second rest range, in response to a quantity of distinct values of the first data vector and the second data vector being less than a threshold. 
Faerber et al. teaches that the concatenation and thus fails to teach the limitation of concatenating (the rows may be sorted to generate as many frequently occurring values in groups at one end of a row, Faerber et al. [0069]; concatenating is synonymous with grouping), for a first data vector of the first column a first rest range and a second rest range, in response to a quantity of distinct values of the first data vector and the second data vector being less than a threshold (the sorting of columns may optimize memory savings of compression by pushing larger blocks of frequently occurring values to one end of a column, such that, for example, shorter bit vectors may be generated with the sorting than may be generated without such sorting, Faerber et al. [0071]; this indicates that newly generated vectors (i.e. rest ranges) can be sorted if they have high frequency). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device taught by Chavan et al., Boissier, and Lemke with the features taught by Faeber et al. as the technique of grouping values that occurs frequently would further shorten the length of the overall vector, enhancing the efficiency of compression.

Regarding claim 10, Chavan et al., Boissier, and Lemke discloses all the features with respect to claim 1 as outlined above.  However, although Chavan et al. teaches sorting (see Chavan et al. [0031]), Chavan et al. fails to teach determining, for the backward pass, a selection order of the plurality of data vectors.
Faerber et al. teaches determining, for the backward pass, a selection order of the plurality of data vectors (rows in the table may be sorted to bring as many of the most-frequently occurring values in columns to a top of their columns as possible (e.g., as described with reference to table 600 of FIG. 6), and bit vectors may be generated for the columns, Faerber et al. [0052]; although there is no explicit recitation of “selection”, it is obvious that since the columns are sorted according to frequency, there is some sort of “selection” being performed on the high frequency values to bring them to the top).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device taught by Chavan et al., Boissier, and Lemke with the features taught by Faeber et al. as the selection order of selecting high frequency values in columns and putting them at the top improves compression because it allows for bit vectors to be shortened and an increase of an overall compression ratio (see Faerber et al. [0052]).

Regarding claim 11, Chavan-Boissier-Lemke-Faerber discloses all the features with respect to claim 1 as outlined above.  Further, Chavan-Boissier-Lemke-Faerber discloses all the features with respect to claim 10 as outlined above.  Chavan-Boissier-Lemke-Faerber also teaches that the determining of the selection order comprises:
distributing (column vectors are created for a column, Chavan et al. [0094]; the columns are the “groups”), by the database management system, the plurality of data vectors into a first group (assume that there are 1 million rows in the table to which columns A and B belong … assume further that dictionary DictA was used to encode the column vector for column A, Chavan et al. [0096]), a second group (assume that there are 1 million rows in the table to which columns A and B belong … assume further that dictionary DictB was used to encode the column vector for column B) and a third group (although not shown, following the example of Chavan et al. [0096], we can have a column C represented as the “third group”) , the first group having a most number of distinct values and the third group having a least number of distinct values (columns that contain a low to medium number of distinct value are more suited to be encoded with a GD … columns with a very high number of distinct values benefit less, Chavan et al. [0081]); and
prioritizing, by the database management system, the second group (one that the database server may look at is the number of distinct values (NDVs) in the column … if the ratio of NDVs with the total number of rows is below a threshold, then the database server selects the column as a column for which a global dictionary will be used (a "GD" column), Chavan et al. [0082]) in the selection order (rows in the table may be sorted to bring as many of the most-frequently occurring values in columns to a top of their columns as possible (e.g., as described with reference to table 600 of FIG. 6), and bit vectors may be generated for the columns, Faerber et al. [0052]; although there is no explicit recitation of “selection”, it is obvious that since the columns are sorted according to frequency, there is some sort of “selection” being performed on the high frequency values to bring them to the top).

Regarding claim 15, Chavan-Boissier-Lemke discloses all the features with respect to claim 12 as outlined above.  Further, Chavan teaches that:
wherein each rest range is prevented from being split during the sorting by value (each time the dictionary is used to encode a column vector that contains any values for which the dictionary does not already have entries, a new sort order boundary is added to the dictionary, and new entries for those values are appended to the dictionary after the new sort order boundary, Chavan et al. [0053]; since they are appended to the end, they are not split because the rest of the list is sorted).
Chavan does not appear to explicitly disclose the sorting of the plurality of rest ranges rest range by value comprises grouping close value identifiers together.

However, Faerber discloses the sorting of the plurality of rest ranges rest range by value comprises grouping close value identifiers together (the data in the table 600 may be dictionary-based compression values … the data in the table 600 may be a result of a sorting the data to group most-frequently occurring values in preparation of a vector-based compression technique, Faerber et al. [0068]). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device taught by Chavan et al., Boissier, and Lemke with the features taught by Faeber et al. as the technique of grouping values that occurs frequently would further shorten the length of the overall vector, enhancing the efficiency of compression.

Regarding claim 17, Chavan-Boissier-Lemke discloses all the features with respect to claim 12 as outlined above.  Further, Chavan-Boissier-Lemke-Faeber teaches that the adaptive reordering comprises:
determining, for the backward pass, a selection order (rows in the table may be sorted to bring as many of the most-frequently occurring values in columns to a top of their columns as possible (e.g., as described with reference to table 600 of FIG. 6), and bit vectors may be generated for the columns, Faerber et al. [0052]; although there is no explicit recitation of “selection”, it is obvious that since the columns are sorted according to frequency, there is some sort of “selection” being performed on the high frequency values to bring them to the top) of the plurality of data vectors in which each data vector is processed prior to the compression (once a table has been compressed by means of dictionary-based compression and vector-based compression, a further level of compression may be possible in cases where many columns have many instances of frequently occurring values (e.g., many null or zero values), Faerber et al. [0052]; although the table may have already been compressed, the recitation of a “further level of compression” indicates that the sorting cited above is done before a form of compression).
distributing (column vectors are created for a column, Chavan et al. [0094]; the columns are the “groups”) the plurality of data vectors into a first group (assume that there are 1 million rows in the table to which columns A and B belong … assume further that dictionary DictA was used to encode the column vector for column A, Chavan et al. [0096]), a second group (assume that there are 1 million rows in the table to which columns A and B belong … assume further that dictionary DictB was used to encode the column vector for column B) and a third group (although not shown, following the example of Chavan et al. [0096], we can have a column C represented as the “third group”), the first group having a most number of distinct values and the third group having a least number of distinct values (columns that contain a low to medium number of distinct value are more suited to be encoded with a GD … columns with a very high number of distinct values benefit less, Chavan et al. [0081]); and
prioritizing the second group (one that the database server may look at is the number of distinct values (NDVs) in the column … if the ratio of NDVs with the total number of rows is below a threshold, then the database server selects the column as a column for which a global dictionary will be used (a "GD" column), Chavan et al. [0082]) in the selection order (rows in the table may be sorted to bring as many of the most-frequently occurring values in columns to a top of their columns as possible (e.g., as described with reference to table 600 of FIG. 6), and bit vectors may be generated for the columns, Faerber et al. [0052]; although there is no explicit recitation of “selection”, it is obvious that since the columns are sorted according to frequency, there is some sort of “selection” being performed on the high frequency values to bring them to the top). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device taught by Chavan et al., Boissier, and Lemke with the features taught by Faeber et al. as the technique of grouping values that occurs frequently would further shorten the length of the overall vector, enhancing the efficiency of compression.


and
reordering, during a backward pass of the reordering, content within a rest range of the plurality of rest ranges (each time the dictionary is used to encode a column vector that contains any values for which the dictionary does not already have entries, a new sort order boundary is added to the dictionary, and new entries for those values are appended to the dictionary after the new sort order boundary … those entries, which are for values that are sorted relative to each other, are not sorted relative to the rest of the dictionary, and therefore constitute a new sort order set, Chavan et al. [0053]; the new entries appended after the first sort is the “rest ranges” and this is a backward pass reordering because the new entries are at the back and are being sorted), the reordering further sorting the rest range by value (each time the dictionary is used to encode a column vector that contains any values for which the dictionary does not already have entries, a new sort order boundary is added to the dictionary, and new entries for those values are appended to the dictionary after the new sort order boundary … those entries, which are for values that are sorted relative to each other, are not sorted relative to the rest of the dictionary, and therefore constitute a new sort order set, Chavan et al. [0053]; the new sort order set will sort the new entries (i.e. rest ranges)), and
wherein the rest range is prevented from being split during the sorting by value (each time the dictionary is used to encode a column vector that contains any values for which the dictionary does not already have entries, a new sort order boundary is added to the dictionary, and new entries for those values are appended to the dictionary after the new sort order boundary, Chavan et al. [0053]; since they are appended to the end, they are not split because the rest of the list is sorted).
However, Chavan et al. does not teach sorting by the most frequency values and thus fails to teach the limitations of moving-up, during a forward pass of the adaptive reordering, most frequent values of a data vector of the plurality of data vectors in the data vector, reordering according to frequencies of the content, the reordering according to frequency and wherein the sorting of the rest range by value comprises grouping close value identifiers together,
Faerber et al. teaches that the adaptive reordering comprises:
moving-up, during a forward pass of the adaptive reordering (most-frequently occurring values of other columns are also ordered such that values occurring more frequently across the column are ordered from A_2 to A_9, Faerber et al. [0060]; this shows that the most frequent values are being “moved up” to the front), most frequent values of a data vector of the plurality of data vectors in the data vector (the second series of block diagrams of Fig. 4B involves sorting a column of data to assist in generating an amount representing a number of occurrences of a frequently occurring value, Faerber et al. [0051]); and
reordering according to frequencies of the content (most-frequently occurring values of other columns are also ordered such that values occurring more frequently across the column are ordered from A_2 to A_9, Faerber et al. [0060]), the reordering according to frequency (most-frequently occurring values of other columns are also ordered such that values occurring more frequently across the column are ordered from A_2 to A_9, Faerber et al. [0060]), and
wherein the sorting of the rest range by value comprises grouping close value identifiers together (the data in the table 600 may be dictionary-based compression values … the data in the table 600 may be a result of a sorting the data to group most-frequently occurring values in preparation of a vector-based compression technique, Faerber et al. [0068]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device taught by Chavan et al. with the features taught by Faeber et al. as the technique of grouping closely related vector values would further shorten the length of the overall vector, enhancing the efficiency of compression and the technique of sorting by frequency will push all the higher vector values to the top of the sorting list, making it easier to sort newly generated vectors with smaller values.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device taught by Chavan et al., Boissier, and Lemke with the features taught by Faeber et al. as the technique of grouping values that occurs frequently would further shorten the length of the overall vector, enhancing the efficiency of compression.












Final Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000